Citation Nr: 1447824	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  12-06 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left foot growth.

2.  Entitlement to service connection for a left hip disability, to include as secondary to a left foot disability.

3.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The appellant served on active duty for training from July 1978 to November 1978.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In May 2013, the Board remanded the appellant's claims to afford her a hearing in connection with this appeal.  She testified at a videoconference hearing before the undersigned Veterans Law Judge in September 2013.  A transcript of the hearing is of record.

The record before the Board consists of the appellant's paper claims file and electronic records in Virtual VA and the Veterans Benefits System.

The issues of entitlement to service connection for a left hip disability and a low back disability are addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

Neither a left foot growth nor any residual thereof has been present during the pendency of the claim.





CONCLUSION OF LAW

The criteria for service connection for a left foot growth have not been met.  38 U.S.C.A. §§ 101, 106, 1131 (West 2002); 38 C.F.R. §§ 3.6, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that VA sent the appellant all required notice in an April 2010 letter, prior to the January 2011 rating decision on appeal.

The record also reflects that service treatment records (STRs), service personnel records, available private treatment records, and post-service VA medical records have been obtained.  

The appellant was afforded a VA examination related to her claim in November 2010.  The Board finds that the November 2010 VA examination report is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 3012 (2007) (providing that when VA undertakes to provide a VA examination or opinion, it must ensure that the examination or opinion is adequate.)  

Neither the appellant nor her representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  Therefore, the Board is also satisfied that VA has complied with its duty to assist the appellant.

Accordingly, the Board will address the merits of the appellant's claim.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty or active duty for training.  38 U.S.C.A. §§ 101, 106, 1110 (West 2002); 38 C.F.R. §§ 3.6, 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The appellant contends that service connection is warranted for a left foot growth that was incurred while on active duty for training.

A June 1978 National Guard enlistment examination was negative for any left foot condition.  August 1978 service treatment records (STRs) report that the appellant was on crutches for a foot problem, had arch dropping, painful arches, and was assessed with mild pes planus.  In November 1978, the appellant complained of left foot pain that increased with weight bearing and walking and was assessed with pes planus, and plantar fasciitis in the left foot.  A November 1978 National Guard release from active duty examination disclosed no foot disorders.

A March 1983 STR notes that the appellant reported that she was using crutches due to a growth on her left foot when she fell on a slippery floor during basic training.

In a November 2010 VA examination, the appellant reported a left foot growth, described as a bump or knot in the arch of her left foot, which she last had about 20 years prior.  The examiner noted the appellant had a limping gait due to back and left hip pain but found no tenderness of toe joints, pain with range of motion of toes, weakness of toes, instability of toe joints, tenderness of the feet, edema, or any left foot growth.  The examiner reported pes planus bilaterally and that weight bearing alignment of the Achilles tendon on the left side was abnormal but corrected by manipulation.  The examiner found no diagnosis of any left foot growth and noted that the Veteran stated she last had a growth 20 years ago.  

At a September 2013 Board hearing, the appellant testified that she used crutches during basic training due to a growth on her foot caused by her boot.  She indicated that there continued to be pain in her foot relating back to a growth and that she was told she had a bone spur in her foot.

The Board finds that service connection for a left foot growth is not warranted because the disorder has not been present during the period of the claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

As set forth above, the appellant was not found to have a left foot growth in a November 2010 VA examination.  The November 2010 VA examination report reflects that the physician reviewed the evidence of record and determined that the appellant did not have a current left foot growth or any residual thereof.  Moreover, the appellant stated she had not had a left foot growth in 20 years and confirmed that she did not have a current left foot growth in the September 2013 Board hearing.  There is no other post-service medical evidence of any diagnosis of a left foot growth or any residual thereof.  

In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

Service connection for a left foot growth is denied.


REMAND

The Board's review of the record reveals that further development is warranted before the remaining claims on appeal are decided. 

Left Hip Disability

In connection with private treatment in March 2010, the Veteran reported worsening symptoms of back and hip pain with numbness in both legs.

An August 2010 private treatment record reports that an X-ray of the pelvis showed no hip degenerative joint disease.  The hips had full functional range of motion, no tenderness to palpation, and no instability.

In a November 2010 VA examination, the appellant reported that her left hip condition was secondary to a left foot growth.  The examiner noted treatment records indicating the appellant experienced back and left hip pain, found left hip tenderness and pain with range of motion, diagnosed a left hip strain, and opined that no opinion was needed because the appellant did not have a left foot growth. 

At a September 2013 Board hearing, the Veteran testified that she fell during basic training while walking on crutches in a latrine and the foot injury caused hip pain that has continued ever since.  The appellant stated that her left hip gave out and caused falls and reported that a private physician told her that her left hip disability was caused by a fall in service.

The Board finds the November 2010 VA examination report inadequate for adjudicative purposes.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board notes that the appellant's September 2013 testimony raises the theory of entitlement to service connection for a left hip disorder on a direct basis.  Specifically, the appellant stated that pain in the left hip began after a fall in basic training and has continued since.  Therefore, on remand, the VA examiner must address whether a left hip disorder is directly related to the Veteran's active service.



Low Back Disability

The appellant asserts that service connection is warranted for a low back disability.

The STRs dated from June 1978 to November 1978 report multiple instances of treatment for her back, to include complaints of back pain, numbness in the legs, a low back strain, and an upper trapezius muscle strain.  A November 1978 X-ray report notes the appellant had a normal lumbar spine and L5 sacrolized bilaterally, with scoliosis, posture of a higher right leg and higher left shoulder, and an impression of low back pain secondary to postural deviation.  A November 1978 National Guard release from active duty examination report notes the appellant had mild lumbar scoliosis.

In a September 1979 report of medical history, the appellant noted that she wore a brace for back support, had swollen or painful joints, cramps in the legs, recurrent back pain, and stated lower back pain had been present since basic training.

According to a March 1982 VA treatment record, the appellant reported pain after slipping while on crutches to treat a growth on her left foot and stated she was hospitalized for four days with back and foot pain.  The appellant was diagnosed with L5 sprain and an X-ray study showed slight levoscoliosis, normal lordotic curvature, with no fractures or subluxation, normal disc spaces, clear sacroiliac joints, and bilateral sacralization of L5.

According to a March 1983 STR, the appellant reported she fell on her tailbone due to a slippery floor during basic training and was told she sprained a muscle.  She reported worsening pain with physical therapy and that her pain worsened within the past two years.  A related X-ray report shows mild sacralization of L5, "translational vertebra," and the Veteran was assessed as fit for National Guard duty.  The record of a May 1983 military medical evaluation notes that the appellant was treated at an Army hospital for low back pain and stated she fell on a slippery floor during basic training in 1978.   

In connection with June 2008 private treatment, an MRI was performed.  It showed herniation at L4-L5 with ventral effacement and spinal stenosis, and central disc bulging at L3-4, L2-3, and L1-2, with no compression fractures or other findings.

In connection with private treatment from March 2010 to October 2010, the appellant reported ongoing, worsening symptoms of back pain, pain and numbness down the left leg, and numbness in the right leg that worsened with walking, flexion, and stair climbing.  An X-ray report notes diffused osteoarthritis and no fractures or dislocations.  The appellant was diagnosed with a herniated disc in the lumbar spine.  The impression was L4-5 degenerative disc disease, L4-L5 left lateral disc protrusion, lower extremity lumbar radiculopathy, lumbar myofascial pain, symptomatic sacroiliitis, and lumbar spondylosis.

In connection with September 2010 VA treatment, the appellant reported back pain started in the military due to injury and she was given an impression of degenerative changes to the lower lumbar spine with tilt to the right and narrowing of disc spaces at L4-L5 and L5-S1.  

In a November 2010 VA examination, the appellant denied lifting, sports, motor vehicle, or job-related injuries to her back and reported symptoms of daily low back pain that radiated to legs and feet bilaterally.  The examiner diagnosed lumbosacral disc disease and lumbar degenerative joint disease and opined that the diagnoses were less likely than not caused by service or caused or aggravated by a left foot growth.  The examiner noted that the appellant's back disabilities were not noted in service or within one year of service and although there was a noted lumbosacral spine strain in service, a March 1983 STR found full range of motion of the lumbosacral spine with normal lower extremity strength and no numbness in the lower extremities.  In regards to transitional L5 vertebra, the VA examiner noted that it was a congenital condition and was not caused by or aggravated by service or a left foot growth.  In regards to bilateral lower extremity radiculopathy, the examiner stated there was no objective evidence of radiculopathy upon examination except for mild weakness in the left ankle dorsiflexion, which was insufficient medical evidence for a diagnosis.

At a September 2013 Board hearing, the appellant testified that she fell while walking on crutches in a latrine during basic training, which has caused back pain ever since.  The appellant reported she was diagnosed with back strain at the time and reported that a doctor told her soon after she separated from active duty that she sustained a serious injury of her low back.  

The Board notes that congenital or developmental defects are not diseases or injuries for VA compensation purposes.  38 C.F.R. § 3.303(c).  However, VA's General Counsel held that service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin, as long as the evidence as a whole establishes that the conditions in question were incurred or aggravated during service within the meaning of VA laws and regulations.  VA's General Counsel has held that the term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  On the other hand, the term "defects" would be definable as structural or inherent abnormalities or conditions that are more or less stationary in nature.  See VAOPGCPREC 82-90 (July 18, 1990).

Accordingly, the Board finds the November 2010 VA examination report to be inadequate because the examiner did not address whether the appellant's transitional L5 vertebra, characterized as a congenital condition, is a defect or a disease.  On remand, the appellant should be afforded a new VA examination to ascertain whether any back abnormalities present during the period of the claim are congenital defects and to provide an opinion on the nature and etiology of any acquired back disorders present during the period of the claim.

As the case must be remanded, efforts should be made to obtain all outstanding records pertinent to the issues on appeal, including VA treatment records for the period from January 2012 to the present.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the appellant's claims, to include VA Medical Center treatment records for the time period from January 2012 to the present.

2. Then, the appellant should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of all acquired left hip and low back disorders present during the period of the claims. The claims folder and any pertinent evidence in Virtual VA that is not contained in the claims folder must be made available to and reviewed by the examiner. 

Based on the review of the appellant's pertinent history and the examination results, the examiner should identify each left hip disorder present during the period of the claim and provide an opinion as to whether there is a 50 percent or better probability that the disorder had its onset in service or is otherwise etiologically related to any in-service disease, event, or injury.  

The examiner is directed to specifically address the Veteran's statements that she fell in service and has had left hip ever since.  

With respect to the transitional L5 vertebra noted in service, the examiner should state whether it is a congenital defect.  If the examiner determines that it is not a defect, the examiner should state an opinion as to whether it clearly and unmistakably existed prior to service and clearly and unmistakably underwent no permanent increase in severity as a result of active duty. 

With respect to any other acquired low back disorders present during the period of the claim, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder originated during service or is otherwise etiologically related to service.

The examiner is directed to specifically address the appellant's statements that she fell in service and has had low back pain ever since.  

The rationale for all opinions expressed should also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3. The RO or the AMC should also undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the appellant's claims.  If any benefit sought on appeal is not granted to the appellant's satisfaction, she and her representative should be provided a Supplemental Statement of the Case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


